DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/26/2022 has been entered. The Applicant amended claims 1, 2, 8, 15 and 20. Claims 1-20 are pending. 
Claim Objections
Claim 20 was objected because of the improper dependency. The Applicant amended claim 20 to correct the dependency and the objection has been withdrawn.
Response to Arguments
Applicant's arguments filed on 5/26/2022 have been fully considered but are moot because the arguments do not apply to the combination of the new references being used in the current rejection. Applicant arguments directed to the newly added limitations which were not previously rejected under art. A new ground of rejection has been made using a new primary reference and applicant's arguments are moot in view of the new ground of rejection necessitated by the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2006/0212202) in view of Raz et al. (US 2013/0258512).

Regarding claim 1, Ota teaches a method of adjusting a mirror of a vehicle (refer to US20060212202), comprising: reflecting a calibration marker located at a rear of the vehicle (Fig. 6, reflecting light from LED 2 located at a rear of the vehicle, see Fig. 6, LED 2 is located at a rear of the vehicle) through the mirror to form a calibration image of the calibration marker as a point of light on a face of an occupant of the vehicle (“the LED 2 can illuminate the face of the driver 3 through the mirror 1. … the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3”, [0026], Fig. 6); determining, an initial location of the calibration image at the face of the occupant; and operating, to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant (“The LED 2 emits near-infrared radiation to the front of the cabin (i.e., toward the rear-view mirror 1). The infrared radiation is focused through a lens or any other device into a beam, which strikes the mirror 1. Since the angle of the mirror 1 is adjusted by the driver 3, … the infrared radiation reflected by the mirror 1 is properly delivered to the face of the driver 3 (in particular, the eyes and the area therearound)).  
Ota teaches determining, an initial location of the calibration image at the face of the occupant; and operating, to adjust the mirror by the driver (“the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3” [0026]; “the angle of the mirror 1 is adjusted by the driver 3 .. the infrared radiation reflected by the mirror 1 is properly delivered to the face of the driver 3 (in particular, the eyes and the area therearound); [0027]).
Ota doesn’t explicitly teach determining, via a processor, an initial location of the calibration image at the face and a motor a motor to adjust the mirror. 
Ota and Raz are related as rearview mirrors of the vehicle.
Raz teaches determining, via a processor, an initial location of the calibration image at the face and a motor to adjust the mirror (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver’, [0009]., “system and method utilize one or more driver monitoring device(s) to detect position of the head of the driver and then adjust alignment of the mirrors to maintain optimal driver rear view lines of sight via the mirrors”, [0020]; “employs advanced facial pose estimation algorithms”, [0035]; “The driver head position sensor  may employ various technologies including a camera  ... that determine the position of the head of a driver ... determining the position of the head of the driver includes determining, particularly, a position of a center  of the head of the driver”, [0033]; “the master controller ... sends a signal to the motor of the mirror instructing the motor to adjust the mirror’, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota to include a processor to determine the location of the calibration image at the face and a motor to adjust the mirror, as taught by Raz for the predictable result of automatically adjust the mirrors of an automobile according to the head position of the driver, as taught by Raz in paragraph “field of discloser’.
Regarding claim 2, the method according to claim 1 is rejected (see above).
Ota in view of Raz teaches the method according to claim 1.
Ota further teaches the method of claim 1, further comprising obtaining a camera image including the face of the occupant and the calibration image using a camera and determining the initial location using the camera image (“camera is used to capture an image of the driver including the illuminated face”, [0016]; “A camera 4 is mounted on a dashboard and directed at the face of the driver 3. The camera 4 continuously or intermittently captures facial images of the driver 3. The captured facial images are supplied to a processing device”, [0029]).
Regarding claim 3, the method according to claim 1 is rejected (see above).
Ota in view of Raz teaches the method according to claim 1.
Ota further teaches the method of claim 1, further comprising validating a manually adjusted angle of the mirror to the calibrated setting for the mirror (“Prior to operation of the car, a driver 3 in a driver seat manually adjusts the angle of the mirror 1 so that the driver 3 will be able to view an entire rear window 5 through the mirror 1. .”).  
Regarding claim 4, the method according to claim 1 is rejected (see above).
Ota in view of Raz teaches the method according to claim 1.
Ota further teaches the method of claim 1, wherein the calibration marker is one or more LEDs disposed on the vehicle and the calibration image is an image of the one or more LEDs reflected through the mirror (An LED 2 for illuminating the face of the driver is provided on an inner surface of the window 5. The LED 2, which is a high-intensity infrared LED, emits near-infrared radiation. The LED 2 is preferably located on a center line 11 of the field 10. Specifically, the LED 2 can illuminate the face of the driver 3 through the mirror 1, as long as the LED 2 is located within the field 10. When located on the center line 11, the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3”, [0026]).  
Regarding claim 6, the method according to claim 1 is rejected (see above).
Ota in view of Raz teaches the method according to claim 1.
Raz further teaches the method of claim 1, further comprising recording an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the mirror 520 based on the above calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight 540 providing a full field of view (FOV) 545” [0047], and see [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to record an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting for the predictable result of continuously adjust the mirror based on the calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight providing a full field of view, as Raz teaches in [0047].
Regarding claim 7, the method according to claim 6 is rejected (see above).
Ota in view of Raz teaches the method according to claim 6.
Raz further teaches the method of claim 6, comprising determining a relation between a position of the occupant and the angular adjustment and performing a subsequent calibration using the determined relation (“FIGS. 6 and 7 illustrate examples of vectors and angles used to determine the proper line of sight for the driver”, [0042]; “technology uses one or more algorithms to compute mirror angles based on the head position of the driver and a desired line-of-sight. The system of the present disclosure identifies the position of the head 510 of driver with respect to a mirror 520, such as a central rear view mirror, to determine a desired line of sight (LOS) 540 having a field of view 545. A head line 515 is defined by an unobstructed straight line-of-sight that travels from the center of the head 510 of driver to the center of the mirror 520. The system then aligns the mirror 520 such that a normal 550 bisects the angle between the head 510 and the desired line-of-sight 540 of the driver. The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver. The system uses the equations to determine a momentary optimal azimuth and to determine a momentary elevation angle. Based on these determinations, the system can accurately adjust the mirror 520 to maintain the desired line of sight 540” [0044-0045], see also [0026]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to determine a relation between a position of the occupant and the angular adjustment and perform a subsequent calibration using the determined relation for the predictable result of allowing a driver to adjust the rear view mirrors to an appropriate or preferred lines of sight as Raz teaches in [0026].
Regarding claim 8, Ota teaches a system for adjusting a mirror of a vehicle (refer to US20060212202) comprising: a calibration marker disposed at a rear of the vehicle (Fig. 6, LED 2 is located at a rear of the vehicle) that forms a calibration image of the calibration marker as a point of light on a face of an occupant of the vehicle via reflection through the mirror (Fig. 6, reflecting light from LED 2 located at a rear of the vehicle, Fig. 6, LED 2 is located at a rear of the vehicle; “the LED 2 can illuminate the face of the driver 3 through the mirror 1. … the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3”, [0026], Fig. 6); a camera configured to obtain a camera image including the calibration image and the face of the occupant (“camera is used to capture an image of the driver including the illuminated face” [0016]; “A camera 4 is mounted on a dashboard and directed at the face of the driver 3. The camera 4 continuously or intermittently captures facial images of the driver 3. The captured facial images are supplied to a processing device”, [0029]); 
Ota doesn’t explicitly teach a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant.  
Ota and Raz are related as rearview mirrors of the vehicle.
Raz teaches a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver’, [0009]., “system and method utilize one or more driver monitoring device(s) to detect position of the head of the driver and then adjust alignment of the mirrors to maintain optimal driver rear view lines of sight via the mirrors”, [0020]; “employs advanced facial pose estimation algorithms”, [0035]; “The driver head position sensor  may employ various technologies including a camera  ... that determine the position of the head of a driver ... determining the position of the head of the driver includes determining, particularly, a position of a center  of the head of the driver”, [0033]; “the master controller ... sends a signal to the motor of the mirror instructing the motor to adjust the mirror’, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota to include a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant, as taught by Raz for the predictable result of automatically adjust the mirrors of an automobile such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight, as taught by Raz in paragraph [0044].
Regarding claim 9, the system according to claim 8 is rejected (see above).
Ota in view of Raz teaches the system according to claim 8.
Raz further teaches the system of claim 8, wherein the processor is further configured to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror  (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver’, [0009]., “system and method utilize one or more driver monitoring device(s) to detect position of the head of the driver and then adjust alignment of the mirrors to maintain optimal driver rear view lines of sight via the mirrors”, [0020]; “employs advanced facial pose estimation algorithms”, [0035]; “The driver head position sensor  may employ various technologies including a camera  ... that determine the position of the head of a driver ... determining the position of the head of the driver includes determining, particularly, a position of a center  of the head of the driver”, [0033]; “the master controller ... sends a signal to the motor of the mirror instructing the motor to adjust the mirror’, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota to include a processor to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror, as taught by Raz for the predictable result of automatically adjust the mirrors of an automobile according to the head position of the driver, as taught by Raz in paragraph “field of discloser’.
Regarding claim 10, the system according to claim 8 is rejected (see above).
Ota in view of Raz teaches the system according to claim 8.
Ota further teaches the system of claim 8, wherein the calibration marker is one or more LEDs disposed on the vehicle and the calibration image is an image of the one or more LEDs reflected through the mirror  (An LED 2 for illuminating the face of the driver is provided on an inner surface of the window 5. The LED 2, which is a high-intensity infrared LED, emits near-infrared radiation. The LED 2 is preferably located on a center line 11 of the field 10. Specifically, the LED 2 can illuminate the face of the driver 3 through the mirror 1, as long as the LED 2 is located within the field 10. When located on the center line 11, the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3”, [0026]).  
Regarding claim 12, the system according to claim 8 is rejected (see above).
Ota in view of Raz teaches the system according to claim 8.
Raz further teaches the system of claim 8, wherein the processor is further configured to record an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“computer-executable instructions that, when executed by a processor, cause the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0010], see also [0026] and claim 15; “Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the mirror 520 based on the above calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight 540 providing a full field of view (FOV) 545” [0047], and see [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to use a processor to record an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting as taught by Raz for the predictable result of continuously adjust the mirror based on the calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight providing a full field of view, as Raz teaches in [0047].
Regarding claim 13, the system according to claim 12 is rejected (see above).
Ota in view of Raz teaches the system according to claim 12.
Raz further teaches the system of claim 12, wherein the processor is further configured to determine a relation between a position of the occupant and the angular adjustment and performing a subsequent calibration using the determined relation (“FIGS. 6 and 7 illustrate examples of vectors and angles used to determine the proper line of sight for the driver”, [0042]; “technology uses one or more algorithms to compute mirror angles based on the head position of the driver and a desired line-of-sight. The system of the present disclosure identifies the position of the head 510 of driver with respect to a mirror 520, such as a central rearview mirror, to determine a desired line of sight (LOS) 540 having a field of view 545. A head line 515 is defined by an unobstructed straight line-of-sight that travels from the center of the head 510 of driver to the center of the mirror 520. The system then aligns the mirror 520 such that a normal 550 bisects the angle between the head 510 and the desired line-of-sight 540 of the driver. The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver. The system uses the equations to determine a momentary optimal azimuth and to determine a momentary elevation angle. Based on these determinations, the system can accurately adjust the mirror 520 to maintain the desired line of sight 540” [0044-0045], see also [0026]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to use a processor to record an angular adjustment to determine a relation between a position of the occupant and the angular adjustment and perform a subsequent calibration using the determined relation as taught by Raz for the predictable result of allowing a driver to accurately calculate and adjust the rear view mirrors to an appropriate or preferred lines of sight as Raz teaches in [0026].
Regarding claim 14, the system according to claim 13 is rejected (see above).
Ota in view of Raz teaches the system according to claim 13.
Raz further teaches the system of claim 13, wherein the processor is further configured to perform a subsequent calibration by setting the initial angular setting of the mirror at a combination of a previously determined calibration setting and the angular adjustment (“master controller 240 includes a processor and a memory mechanism. The processor includes a non-transitory computer-readable medium that stores computer-executable instructions that, when executed by a processor, cause the processor to adjust the mirror assemblies. The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or preferred lines of sight and uses the mirror angles as an initial setting. The system may detect the initial setting in a variety of manners such as, for example, based upon the occurrence of an event or driver input. The occurrence of an event may include, for example, the driver entering the vehicle, adjusting the mirrors, adjusting the seat, and the like. The system detects changes in driver head position that affect or might cause the driver to lose one or more of the appropriate lines of sight based on the initial setting(s) of the mirror angles, determines one or more adjustments needed for one or more of the mirrors to maintain the appropriate lines of sight, and adjusts the one or more mirrors, as required, to maintain the lines of sight”, [0026]; “the system 200 continuously monitors the plurality of variables to determine if and to what degree the mirror assemblies 210, 220, 230 should be adjusted and automatically makes the adjustments necessary to maintain the optimal lines of sight 216, 226, 236”, [0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to use a processor to perform a subsequent calibration by setting the initial angular setting of the mirror at a combination of a previously determined calibration setting and the angular adjustment as taught by Raz for the predictable result of allowing a driver to get accurate calculation and adjust the rear view mirrors to an appropriate or preferred lines of sight as Raz teaches in [0026].
Regarding claim 15, Ota teaches a vehicle (refer to US20060212202), comprising: a calibration marker disposed at a rear of the vehicle (Fig. 6, reflecting light from LED 2 located at a rear of the vehicle, see Fig. 6, LED 2 is located at a rear of the vehicle) that forms a calibration image of the calibration marker as a point of light on a face of an occupant of the vehicle via reflection through a mirror (“The LED 2 emits near-infrared radiation to the front of the cabin (i.e., toward the rear-view mirror 1). The infrared radiation is focused through a lens or any other device into a beam, which strikes the mirror 1. Since the angle of the mirror 1 is adjusted by the driver 3, … the infrared radiation reflected by the mirror 1 is properly delivered to the face of the driver 3 (in particular, the eyes and the area therearound); [0027]); a camera configured to obtain a camera image including the calibration image and the face of the occupant (camera is used to capture an image of the driver including the illuminated face, [0016]). 
Ota doesn’t explicitly teach a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant.  
Ota and Raz are related as rearview mirrors of the vehicle.
Raz teaches a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver’, [0009]., “system and method utilize one or more driver monitoring device(s) to detect position of the head of the driver and then adjust alignment of the mirrors to maintain optimal driver rear view lines of sight via the mirrors”, [0020]; “employs advanced facial pose estimation algorithms”, [0035]; “The driver head position sensor  may employ various technologies including a camera  ... that determine the position of the head of a driver ... determining the position of the head of the driver includes determining, particularly, a position of a center  of the head of the driver”, [0033]; “the master controller ... sends a signal to the motor of the mirror instructing the motor to adjust the mirror’, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota to include a motor configured to change a setting of the mirror; and a processor configured to: determine from the camera image an initial location of the calibration image at the face; and operate the motor to adjust the mirror to move the calibration image from the initial location to a calibration location at the face of the occupant, as taught by Raz for the predictable result of automatically adjust the mirrors of an automobile such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight, as taught by Raz in paragraph [0044].
Regarding claim 16, the vehicle according to claim 15 is rejected (see above).
Ota in view of Raz teaches the vehicle according to claim 15.
Raz further teaches the system of claim 15, wherein the processor is further configured to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror  (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver’, [0009]., “system and method utilize one or more driver monitoring device(s) to detect position of the head of the driver and then adjust alignment of the mirrors to maintain optimal driver rear view lines of sight via the mirrors”, [0020]; “employs advanced facial pose estimation algorithms”, [0035]; “The driver head position sensor  may employ various technologies including a camera  ... that determine the position of the head of a driver ... determining the position of the head of the driver includes determining, particularly, a position of a center  of the head of the driver”, [0033]; “the master controller ... sends a signal to the motor of the mirror instructing the motor to adjust the mirror’, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota to include a processor to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror, as taught by Raz for the predictable result of automatically adjust the mirrors of an automobile according to the head position of the driver, as taught by Raz in paragraph “field of discloser’.
Regarding claim 17, the vehicle according to claim 15 is rejected (see above).
Ota in view of Raz teaches the vehicle according to claim 15.
Ota further teaches the vehicle according to claim 15, wherein the calibration marker is one or more LEDs disposed on the vehicle and the calibration image is an image of the one or more LEDs reflected through the mirror (An LED 2 for illuminating the face of the driver is provided on an inner surface of the window 5. The LED 2, which is a high-intensity infrared LED, emits near-infrared radiation. The LED 2 is preferably located on a center line 11 of the field 10. Specifically, the LED 2 can illuminate the face of the driver 3 through the mirror 1, as long as the LED 2 is located within the field 10. When located on the center line 11, the LED 2 can conveniently illuminate the eyes, and a predetermined area therearound, of the driver 3”, [0026]).  
Regarding claim 19, the vehicle according to claim 15 is rejected (see above).
Ota in view of Raz teaches the vehicle according to claim 15.
Raz further teaches the vehicle according to claim 15, wherein the processor is further configured to record an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“computer-executable instructions that, when executed by a processor, cause the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0010], see also [0026] and claim 15; “Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the mirror 520 based on the above calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight 540 providing a full field of view (FOV) 545” [0047], and see [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to use a processor to record an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting as taught by Raz for the predictable result of continuously adjust the mirror based on the calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight providing a full field of view, as Raz teaches in [0047].
Regarding claim 20, the vehicle according to claim 19 is rejected (see above).
Ota in view of Raz teaches the vehicle according to claim 19.
Raz further teaches the vehicle of claim 19, wherein the processor is further configured to determine a relation between a position of the occupant and the angular adjustment and performing a subsequent calibration using the determined relation (“FIGS. 6 and 7 illustrate examples of vectors and angles used to determine the proper line of sight for the driver”, [0042]; “technology uses one or more algorithms to compute mirror angles based on the head position of the driver and a desired line-of-sight. The system of the present disclosure identifies the position of the head 510 of driver with respect to a mirror 520, such as a central rearview mirror, to determine a desired line of sight (LOS) 540 having a field of view 545. A head line 515 is defined by an unobstructed straight line-of-sight that travels from the center of the head 510 of driver to the center of the mirror 520. The system then aligns the mirror 520 such that a normal 550 bisects the angle between the head 510 and the desired line-of-sight 540 of the driver. The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver. The system uses the equations to determine a momentary optimal azimuth and to determine a momentary elevation angle. Based on these determinations, the system can accurately adjust the mirror 520 to maintain the desired line of sight 540” [0044-0045], see also [0026]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Ota in view of Raz to use a processor to record an angular adjustment to determine a relation between a position of the occupant and the angular adjustment and perform a subsequent calibration using the determined relation as taught by Raz for the predictable result of allowing a driver to accurately calculate and adjust the rear view mirrors to an appropriate or preferred lines of sight as Raz teaches in [0026].

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Raz et al. as applied to claim 1, 8 or 15 and further in view of Wesley et al. (US 2019/0106059).

Regarding claim 5, the method according to claim 4 is rejected (see above).
Ota in view of Raz teaches the method according to claim 4.
Ota in view of Raz doesn’t explicitly teach wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern.  
Ota and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (“a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to convey information to the driver of the vehicle”, [0024], “LEDs selectively actuated to generate a desired pattern or icon or character”, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Ota in view of Raz to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.
Regarding claim 11, the system according to claim 10 is rejected (see above).
Ota in view of Raz teaches the system according to claim 10.
Ota in view of Raz doesn’t explicitly teach wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern.  
Ota and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (“a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to convey information to the driver of the vehicle”, [0024], “LEDs selectively actuated to generate a desired pattern or icon or character”, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Ota in view of Raz to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.
Regarding claim 18, the vehicle according to claim 17 is rejected (see above).
Ota in view of Raz teaches the vehicle according to claim 17.
Ota in view of Raz doesn’t explicitly teach wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern.  
Ota and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (“a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to convey information to the driver of the vehicle”, [0024], “LEDs selectively actuated to generate a desired pattern or icon or character”, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Ota in view of Raz to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872